Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 07/30/2022, in which, claim(s) 1, 4, 7 and 10 is/are pending.
Claim(s) 2-3, 5-6, 8-9, 11-12, is/are cancelled. 

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues with respect to Kaushik-Oh combination does not discloses “by a predetermined number of each unit having the corresponding maximum bit”. (See Remarks pg. 7)
The Examiner respectfully disagrees. Since the predetermined number and maximum bit is not defined in the claim limitation. Therefore for 1 unit and any bit value is enough to read on the claim limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection of claim(s) 1, 4, 7 and 10 have been considered but are moot in view of the new ground(s) of rejection.
	
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik (Pub. No.: US 2015/0363167 A1) in view of Oh (Pub. No.: US 2012/0268298 A1 – IDS filed on 05/11/2020) further in view of Shaylor et al. (Pub. No.: US 20040001010 A1; hereinafter Shaylor).
Regarding claims 1 and 10, Kaushik discloses a computer-implemented method of generating a file having a column-oriented layout and comprising a file header and a data block, the method comprising ([Kaushik; Abstract; Table 1]):
inserting a field header into the data block (the column header is added to the file block [Kaushik; ¶62-66; Table 1]); and
inserting a block that supports encoding of a field value array into the field header, the field value array being configured to be at least one of an integer value array, a character string array, or a dictionary array (the header includes offset of block size and value, including integer array and dictionary array [Kaushik; ¶62-66; Table 1]);
creating the field value array to include array type identification information (the array includes files meta data, with identification, lengths, types, size, null, offset, min, max, etc., [Kaushik; ¶22-38; Fig. 3-4 and associated text]); 
wherein the block includes information on a length of a field name, information on a field name, information on an original length of field (Kaushik teaches the block includes information of header metadata, includes all the various information above, expect they are no encoded [Kaushik; ¶61-67]). Kaushik discloses creating of header file with unique data values, with version, size, dictionary, etc., Kaushik does not explicilty discloses the following features; however, in a related and analogous art, Oh teaches these features.
In particular, Oh teaches encoding the integer value array, the character string array, or the dictionary array included in the field value array by a predetermined number of units, the unit having the maximum bit (the encode is done by Unicode or UTF-8, which is 8-bits [Oh; ¶54]);
wherein the block includes information on a compressed length of field (variable encoding) (the compression and encoding of header to data block, in which the block/file/path headers includes identification, length, size, path, string, and other unique information relating to the data block/file, compression algorithm, CRC32, etc., [Oh; Fig. 2-5 and associated text]). IT would have been obvious before the effective filing date of the claimed invention to modify Kaushik in view of Oh with the motivation to create detailed block data to easier locate and retrieve the data.
Kaushik-Oh combination discloses of the encode is done by Unicode or UTF-8, which is 8-bits, but not “configured to be at least one of an integer value array, a character string array, or a dictionary array:
Wherein, in response to the array type identification information corresponding to the integer value array, the field value array further includes a null bitmap, a maximum bit for most dense fixed-width integer value array packing, and the integer value array, 
wherein, in response to the array type identification information corresponding to the character string array, the field value array further includes a null bitmap, a maximum bit for most dense fixed-width character string value packing, and the character string array, and 
wherein, in response to the array type identification information corresponding to the dictionary array, the field value array further includes a null bitmap, information on a number of dictionary character strings, dictionary length information, a maximum bit for most dense fixed- width dictionary array, and the dictionary array…”; Shaylor discloses this feature.
In particular, Shaylor discloses a field header with character array appended to the header [Shaylor; ¶13]. It includes the bitmap, length and the character array encoded in different standard variable such as 8-bit, 16-bit, variable-length, etc., [Shaylor; ¶13-20, 47-57; Figs. 3-6 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Kaushik-Oh combination in view of Shaylor with the motivation to reduced the excessive memory usage [Shaylor; ¶12-13].

Regarding claims 4, Kaushik-Oh combination discloses wherein the field header further includes at least one of information on the entire size of the field header, or information on the number of fields (variable encoding) [Oh; Fig. 2-5 and associated text]. The motivation to create detailed block data to easier locate and retrieve the data.

Regarding claims 7, Kaushik-Oh combination discloses wherein the predetermined number is eight (the encode is done by Unicode or UTF-8, which is 8-bits [Oh; ¶54]). The motivation to use standard encoding for easier compression/decompression.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432